NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                      Submitted May 30, 2012*
                                        Decided June 4, 2012

                                               Before

                                RICHARD D. CUDAHY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge
          
No. 12‐1246

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 04 CR 676‐1
WILLIAM MOORE, 
     Defendant‐Appellant.                            John W. Darrah,
                                                     Judge.

                                             O R D E R




        *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 12‐1246                                                                                 Page 2  

        William Moore, a federal inmate, appeals the denial of his motion under 18 U.S.C.
§ 3582(c)(2) to reduce his sentence based on retroactive amendments to the sentencing
guidelines for crack cocaine offenses. The district court denied the motion on the ground
that the amendment did not lower Moore’s guidelines range. We affirm.   

        Moore was arrested in 2004 after he and his partner sold crack to an informant
working with the Drug Enforcement Administration. Moore then entered into an agreement
with the government and pleaded guilty to distributing crack cocaine, 21 U.S.C. § 841(a)(1),
and conspiring to distribute crack cocaine, id.; § 846. In the plea agreement Moore stipulated
that he had manufactured and sold crack for several years and—for the purpose of
calculating his guidelines range—that the amount of crack he distributed and conspired to
distribute was more than 1 kilogram. He also waived his right to appeal or seek collateral
review of his sentence. Moore was later sentenced to 294 months’ imprisonment, the middle
of the guidelines range. The court had calculated his range at 262 to 327 months based on
his criminal history category of V and a total offense level of 35 (base level of 36, plus 2
levels for his leadership role in the crimes, minus 3 levels for acceptance of responsibility).

       In 2008, Moore moved under § 3582(c)(2) to reduce his sentence based on
Amendments 706 and 715, which lowered from 36 to 34 the base offense level under the
guidelines for crimes involving between 500 grams and 1.5 kilograms of crack. U.S.S.G.
Supp. to App. C, Vol. III 226‐31, 255‐58 (2011). The district court granted the motion,
calculated Moore’s amended guidelines range at 210 to 262 months based on a reduced total
offense level of 33, and resentenced him to 235 months.

        In 2011, Moore filed a second motion under § 3582(c)(2) seeking to reduce his
sentence based on Amendments 748 and 750, which increased the quantities of crack tied to
higher base offense levels in order to conform the guidelines to the lower statutory penalties
for crack enacted by the Fair Sentencing Act of 2010, Pub. L. No. 111‐220, 124 Stat. 2372. See
U.S.S.G. Supp. to App. C, Vol. III 374‐84, 391‐98 (2011). The district court denied the motion
on the ground that Moore’s sentencing range would not be lower under the amended drug
quantity table—his crime involved more than 1 kilogram of crack, which still corresponds
with a base level of 34. See U.S.S.G. § 2D1.1.(c)(3) (2011). 

        On appeal Moore asserts that the district court erred when it calculated his sentence
based on 1 kilogram of crack because, he says, he is accountable for only 150 grams—the
bottom of the range in his grand jury indictment (150 to 500 grams). In support Moore
points to both the indictment and his Presentence Investigation Report, which restates the
150‐500 gram range in describing the charges. Because he pleaded guilty to only the charges
in the indictment, Moore argues, he has accepted liability for no more than the minimum
quantity of drugs that satisfies those charges. 
No. 12‐1246                                                                               Page 3  


        Moore overlooks the stipulation he made in his plea agreement. There, he stipulated
that “for the purposes of calculating the advisory Sentencing Guidelines range . . . . [he]
maintained and distributed over 1 kilogram of crack cocaine.” Moore has not suggested that
his plea agreement is invalid, and he has thus waived the right to argue that his guidelines
range should not be calculated based on the stipulated quantity of 1 kilogram of crack. See
United States v. Scott, 657 F.3d 639, 640 (7th Cir. 2011). Applying that quantity, Moore’s
guidelines range was unaffected by the recent drug quantity amendments, and the district
court correctly denied his motion under § 3582(c)(2). 

                                                                               AFFIRMED.